Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 7/8/2021, 4/26/2022, IDS received 7/16/2021 and 10/20/2021 have been entered.

Status of Claims
Claims 8-16 are presented for examination on the merits. 

Priority
This application is a CON of 15/758,143 (filed 3/7/2018) PAT 11085014 which is a 371 of PCT/EP2016/071270 (filed 9/9/2016) which claims foreign application EPO 15184899.1 (filed 9/11/2015). 

Specification
Continuation data on page 1 of specification is missing.

The disclosure is objected to because it contains an embedded hyperlink at page 12, line 5 and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. Removal of the “http://” is sufficient to comply.
Information Disclosure Statement
The listing of references in pages 11-12 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Interpretation
Claim 15 recites “amount of astaxanthin” is interpreted as intended use without providing patentable limitations to the claimed method because no active method step (including active method step of “harvesting…astaxanthin….”) is recited in its independent claim 8.  Therefore, claim 15 is rejected together with its independent claim 8. 
Claim 16 recites “…. is not mandatory”, thus the limitations in claim 16 is not required for the claimed method. Therefore, claim 16 is rejected together with its independent claim 8. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation "harvested Haematococcus species" in lines 1-2.  There is insufficient antecedent basis for this limitation in claim 8 because in claim 8 no active method step is directed to harvesting Haematococcus species.
Regarding claim 13, the phrase "in particular" (in line 2) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 8 (together with its dependent claims 9-16) is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential active method steps, such omission amounting to no active method steps in the claim.  See MPEP § 2172.01.  The omitted steps are:  the step of “cultivation” is not recited as active method step (using of verb). However, for art rejection purpose “cultivation” is interpreted as “cultivating…” (see art rejections below). Claim 9 recited “is isolated” which is not considered to recite as active method step (passive voice is used), therefore is not considered to provide patentable limitation to the claimed method, and thus is rejected together with its independent claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (Bioresource Technology, 2014, 163:26-32, IDS).
For Claims 8-13 and 15-16: the reference teaches a method comprising: cultivating a Haematococcus pluvialis (page 27, left column, 2nd full paragraph++, claims 9-10) on a substrate: microfiltration membrane (page 27, left column, 3rd full paragraph, line 4++, which is considered porous, sheet-like polymer material, claims 11-13) in a one-step procedure at high light intensity: 230 µmol photons m-2s-1 (page 27, right column, 2nd full paragraph, line 5++, page 30, Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wan (2014) in view of Fábregas (Appl Microbiol Biotechnol., 2000, 53: 530-535).
Wan teaches what above as described.
Wan does not explicitly teach a light/dark cycle of 14/10 hours in combination with 5% CO2 during cultivation as recited in claim 14.
Fábregas teaches optimization of Haematococcus pluvialis cultivation with a light:dark cycle of 12:12 h with 5% CO2 (page 531, left column, line 3++). 
For Claim 14 concerning the light/dark cycle and CO2 percentage, it would have been obvious to optimized these conditions based on the teachings of Wan and Fábregas because they both teach methods of Haematococcus pluvialis cultivation and time of light cycle and CO2 percentage can be optimized to achieve the same purpose of higher biomass production. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the light/dark cycle and CO2 percentage are obvious over the cited references, which is “close enough” and the reference provide motivation to optimize cultivation condition to achieve higher biomass production.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use a light/dark cycle of 14/10 hours in combination with 5% CO2 during cultivation. 
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because both cited references teaches method of Haematococcus pluvialis cultivation and Fábregas teaches optimization of Haematococcus pluvialis cultivation with a light:dark cycle of 12:12 h with 5% CO2 (page 531, left column, line 3++). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of Haematococcus pluvialis cultivation and choice of light cycle period and CO2 percentage, etc. are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 8-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 13 of USPN 11085014. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for culturing microorganism with a sheet-like substrate wherein the application directs to culturing Haematococcus species, therefore, the method of the instant application is rendered obvious of the patent.

Claims 8-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of USPN 7745201. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for culturing microorganism with a sheet-like substrate wherein the patent also directs to second sheet-like support providing aqueous solution, therefore, the method of the instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653